C. A. 5th Cir. [Cer-tiorari granted, ante, p. 1209.] The order granting the petition for writ of certiorari is amended to read: Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: “Whether petitioner was properly charged and convicted for the murder of her four-year-old stepdaughter under the Assimilative Crimes Statute, 18 U. S. C. § 13, and the Louisiana child murder statute, La. Rev. Stat. Ann. § 14:30(A)(5) (West 1986), and if not, whether the sentence was proper?”